[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________              FILED
                                                     U.S. COURT OF APPEALS
                               No. 10-10441            ELEVENTH CIRCUIT
                                                       NOVEMBER 16, 2010
                           Non-Argument Calendar
                                                            JOHN LEY
                         ________________________            CLERK

                     D. C. Docket No. 1:06-cv-20418-WJZ

LORING N. SPOLTER,

                                              Interested Party-
                                              Appellant,

                                   versus

SUNTRUST BANK,
a Georgia Company,

                                             Defendant-Appellee.
                         ________________________

                                No. 10-10445
                         ________________________

                       D.C. Docket No. 0:08-cv-60565-WJZ

LORING N. SPOLTER
                                              Interested Party-
                                              Appellant,

                                   versus

JP MORGAN CHASE & CO.
a foreign profit corporation,
                                            Defendant-Appellee.

                       ________________________

                              No. 10-10446
                       ________________________

                   D.C. Docket No. 9:06-cv-80334-WJZ

LORING N. SPOLTER
                                            Interested Party-
                                            Appellant,

                                 versus

TOYS “R” US - Delaware, Inc.
a Delaware corporation,

                                           Defendant-Appellee.
                       ________________________

                              No. 10-10449
                       ________________________

                   D.C. Docket No. 0:09-cv-60259-WJZ

LORING N. SPOLTER
                                            Interested Party-
                                            Appellant,

                                 versus

D & B TILE OF HIALEAH, INC.,
a Florida Corporation,

                                            Defendant-Appellee.



                                   2
                              __________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                 (November 16, 2010)

Before BLACK, CARNES and HULL, Circuit Judges.

PER CURIAM:

       Loring N. Spolter appeals the district court’s order issuing sanctions against

him pursuant to Fed. R. Civ. P. 11 (Rule 11), 28 U.S.C. § 1927, and the court’s

inherent powers.1 Spolter contends the district court abused its discretion when it

imposed monetary and non-monetary sanctions2 in response to his filing of

multiple, successive motions for reconsideration and recusal. Specifically, he

claims that the motions were within the bounds of the law, and further that the

questioning of the impartiality of a district court judge does not render the motions

improper. After review, we affirm the district court’s order.3

       1
        This appeal originates from a consolidation of four cases, three motions for sanctions,
and the district court’s own imposition of sanctions.
       2
         Spolter was ordered to pay attorneys’ fees and costs in the amount of $99,124.40 and a
total fine of $10,000. The order also included suspension from practice in the United States
District Court for the Southern District of Florida for a period of 42 months and a referral to the
Florida Bar.
       3
        We review a court’s decision to order sanctions under Rule 11, 28 U.S.C. § 1927, and
the court’s inherent power for an abuse of discretion. See, e.g., In re Sunshine Jr. Stores, Inc.,
456 F.3d 1291, 1304 (11th Cir. 2006); Cordoba v. Dillard’s Inc., 419 F.3d 1169, 1179 (11th Cir.
2005).

                                                 3
      A review of the record, including the 68-page district court order, shows

Spolter has been intensely persistent in seeking the recusal of Judge Zloch because

of a perceived bias he believes the judge has against him. It is clear from the

record that Spolter has repeatedly attempted to create the appearance of

impropriety to further his requests for the recusal and reassignment of cases by

Judge Zloch. Spolter has repeatedly attacked Judge Zloch’s faith and political

affiliations, and has also called into question the credentials of some of his former

law clerks. Spolter has further impugned the dignity of the court by alleging that

both Judge Zloch and the Clerk’s Office have manipulated the case assignment

system of the entire Southern District of Florida for the sole purpose of ensuring

Judge Zloch receives a disproportionate number of Spolter’s cases. However,

Spolter has failed to provide even a mere scintilla of evidence supporting his

claims of misconduct against Judge Zloch or the Clerk’s office.

      “When a district court cites multiple sources of authority for issuing

sanctions, [our] basic task in reviewing the sanctions is to determine whether the

sanctions were permissible under at least one of those sources of authority.”

Amlong & Amlong P.A. v. Denny’s, Inc., 500 F.3d 1230, 1238 (11th Cir. 2007).

“If any one of the sources of authority invoked by the district court provides a




                                          4
sound basis for the sanctions, we must affirm the sanctions order.” See id. at

1239.

        Rule 11 sanctions are proper “(1) when a party files a pleading that
        has no reasonable factual basis; (2) when the party files a pleading
        that is based on a legal theory that has no reasonable chance of
        success and that cannot be advanced as a reasonable argument to
        change existing law; and (3) when the party files a pleading in bad
        faith for an improper purpose.”

Jones v. Int’l Riding Helmets, Ltd., 49 F.3d 692, 694 (11th Cir. 1995). Further,

“[i]n filing a pleading in federal court, an attorney certifies that he or she has

conducted a reasonable inquiry and that the pleading is well-grounded in fact,

legally tenable, and is not presented for any improper purpose.” Baker v.

Alderman, 158 F.3d 516, 524 (11th Cir. 1998) (quotations omitted). “This court

requires a two-step inquiry as to (1) whether the party’s claims are objectively

frivolous; and (2) whether the person who signed the pleadings should have been

aware they were frivolous.” Id. “Rule 11 sanctions are warranted when a party

files a pleading that (1) has no reasonable factual basis; (2) is based on legal

theory that has no reasonable chance of success and that cannot be advanced as a

reasonable argument to change existing law; and (3) is filed in bad faith or for an

improper purpose.” Id.




                                           5
       28 U.S.C. § 1927 provides “[a]ny attorney . . . who so multiplies the

proceedings in any case unreasonably and vexatiously may be required by the

court to satisfy personally the excess costs, expenses, and attorneys’ fees

reasonably incurred because of such conduct.” “We have consistently held that an

attorney multiplies proceedings ‘unreasonably and vexatiously’4 within the

meaning of the statute only when the attorney’s conduct is so egregious that it is

‘tantamount to bad faith.’” See Amlong, 500 F.3d at 1239. “[F]or purposes of

§ 1927, bad faith turns not on the attorney’s subjective intent, but on the attorney’s

objective conduct.” Id. Three essential requirements must be satisfied with

respect to an award of sanctions under § 1927:

       First, the attorney must engage in “unreasonable and vexatious”
       conduct. Second, that “unreasonable and vexatious” conduct must be
       conduct that “multiplies the proceedings.” Finally, the dollar amount
       of the sanction must bear financial nexus to the excess proceedings,
       i.e. the sanction may not exceed the “costs, expenses, and attorneys’
       fees reasonably incurred because of such conduct.”


Peterson v. BMI Refractories, Inc., 124 F.3d 1386, 1396 (11th Cir. 1997).

Furthermore, “[i]n order for § 1927 to be applicable, there must be a causal


       4
         “The term ‘unreasonably’ necessarily connotes that the district court must compare the
attorney's conduct against the conduct of a ‘reasonable’ attorney and make a judgment about
whether the conduct was acceptable according to some objective standard. The term
‘vexatiously’ similarly requires an evaluation of the attorney's objective conduct.” Amlong, 500
F.3d at 1239-40.

                                                6
connection between the objectionable conduct of counsel and multiplication of the

proceedings. . . . objectionable conduct-- even ‘unreasonable and vexatious’

conduct-- is not sanctionable unless it results in proceedings that would not have

been conducted otherwise.” Id.

      Federal courts have the inherent power to impose sanctions on parties and

lawyers. In re Walker, 532 F.3d 1304, 1309 (11th Cir. 2008). To impose

sanctions under the court's inherent power, the court must find bad faith. See id.

(explaining “a finding of bad faith is warranted where an attorney knowingly or

recklessly raises a frivolous argument, or argues a meritorious claim for the

purpose of harassing an opponent.”). Further, the inherent power of a court can be

invoked even if procedural rules exist which sanction the same conduct.

Chambers v. NASCO, Inc., 501 U.S. 32, 49 (1991).

      We conclude the district court did not abuse its discretion when it:

(1) imposed attorney’s fees against Spolter and his firm for the fees and costs of

the Appellees, the Clerk of Court, and the Assistant United States Attorneys; and

(2) fined Spolter for a total amount of $10,000 pursuant to Rule 11. Spolter’s

conduct in filing multiple recusal and reconsideration motions without providing a

good faith basis supports the district court’s imposition of sanctions. Even though

Spolter claims he had a good faith belief the case assignment system operated on a

                                          7
blind random basis before filing his motion for reconsideration, his claims are

unpersuasive. The record shows he was notified by a letter from the court

explaining how the case assignment system operates in the Southern District of

Florida. If Spolter reviewed the case assignment rules cited in this letter, he would

have known the Southern District of Florida does not operate on a pure blind,

random basis. Instead, Spolter enlisted the services of an expert five days after

receiving notification from the court, and provided him with inaccurate

information in an attempt to try and prove the case assignment system had been

manipulated and that Judge Zloch was behind it. Further, Spolter even admits that

prior to filing his motion for reconsideration, he should have investigated the

Court’s internal operating procedure and that he mistakenly directed the expert to

assume facts that he knew were not true. Although Spolter claims he made a good

faith mistake, we believe Spolter’s actions were done in bad faith and for an

improper purpose. See Jones, 49 F.3d at 694. Accordingly, we hold the district

court did not abuse its discretion when it imposed sanctions against Spolter

pursuant to Rule 11.

      Next, we conclude the district court did not abuse its discretion when it

imposed attorneys fees and costs against Spolter pursuant to 28 U.S.C. § 1927.

Despite his contention to the contrary, the record is clear that Spolter has filed

                                           8
numerous motions in bad faith and for an improper purpose. Further, the filing of

these motions “multiplied the proceedings” both unreasonably and vexatiously

based on the objective conduct of Spolter. See Amlong, 500 F.3d at 1239.

Although Spolter argues the motions filed were made in subjective good faith,

based on the information then known to him, the totality of the circumstances

supports a finding of objective unreasonableness.

      Lastly, for the same reasons the district court determined Spolter’s actions

to be sanctionable under Rule 11 and § 1927, we conclude the district court did

not abuse its discretion when it (1) referred Spolter to the Florida Bar; (2) assessed

attorney’s fees and costs against Spolter and his firm; (3) fined Spolter and his

firm $10,000; and (4) suspended Spolter from practice in the United States District

Court for the Southern District of Florida for a period of 42 months pursuant to its

inherent powers. Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                          9